Opinion by
Rige, P. J.,
1. The duty of commissioners appointed under the Act of April 17, 1876, P. L. 42, as amended by the Act of May 22, 1895, P. L. 97, is to designate, survey and mark the boundary line as established by law; they have no discretionary power to establish a new line.
2. The supervisory jurisdiction of the court of quarter sessions is not confined to a mere examination of the regularity and formality of their report. If the proceedings be regular, and no error of law be apparent on the face of their report, and no exceptions be filed, an arbitrary refusal to approve it would not be the exercise of a second judicial discretion. Such an abuse of discretion would be corrected on appeal. Whilst in the determination of disputed questions of fact involved in the ascertainment of the true location of the line such a report raises a prima facie presumption in favor of the line run by the commissioners, yet if it be made to appear to the court by evidence adduced in support of exceptions that their findings as *577to the true location of the line are clearly wrong, or that instead of locating the line as established by law, they undertook to establish a new boundary line, or that the report was procured by illegitimate influences brought to bear by interested parties upon the commissioners, the court is not bound to add its approval to the illegal proceeding.
3. The approval of the report by the court of quarter sessions of one county is not such a conclusive adjudication of the questions of law and of fact as precludes the court of the other county from inquiring into them and refusing its approval.
4. No appeal, using that term in the sense' applied to it prior to the Act of May 9, 1889, P. L. 158, lies from the order of the court of quarter sessions approving or refusing to approve the report, and no mode has been provided by law for bringing on the record the evidence received and considered by the court upon the hearing of exceptions to the report. The jurisdiction of the Superior Court upon what the act of 1889 denominates an appeal is simply that which the Supreme Court had on certiorari, and is restricted to a review of the record proper. It follows that the determination by the court of quarter sessions of disputed questions of fact raised by the exceptions and depending on evidence outside the record is not the proper subject of an assignment of error. An affirmance of the order or decree of the court below does not necessarily imply, an approval of all its findings of fact based on extraneous evidence; it implies only that they are not before us for rewiew. These remarks apply as well to the disputed questions of fact involved in the ascertainment of the true location of the line as to the allegations of misbehavior on the part of the commissioners or of interested parties.
The foregoing conclusions are little more than a restatement in a condensed form of propositions fully considered and discussed in our former opinions in this case. See 8 Pa. Superior Ct. 380; 11 Pa. Superior Ct. 386. After a careful reconsideration of them we see no reason for coming to a different conclusion. As we said in the last cited opinion, “ The power and duty to decide disputed questions of fact arising out of evidence dehors the record rest with the court below and with *578their decision, after a hearing, we have no power nor disposition to interfere.
This disposes of all the assignments of error excepting the thirteenth, which relates to the application for change of venue. Upon that question little can be added profitably to the carefully considered opinion of the learned president judge of the court below.' We concur in his conclusions: first, that, as it did not appear that the associate judges had any other or greater interest in the event of the cause or in the question to be determined thereby than as taxpayers of the county, they were not disqualified to sit in the cause; second, that where no greater local interest or prejudice exists than is ordinarily incident to such a proceeding, and which was reasonably to be anticipated when the acts of 1876 and 1895 were passed, the court is not bound to change the venue. It must be alleged and proved to the satisfaction of the court or judge that by reason of local prejudice a fair trial cannot be had: Philadelphia v. Ry. Co., 143 Pa. 444; Felts v. R. R. Co., 160 Pa. 503. The learned president judge to whom this application was made was hot satisfied that any of the causes for change of venue specified in the 1st section of the Act of March 30, 1895, P. L. 35, existed, and we are not convinced that in so holding he committed error.
Finding no error in the record and no abuse of discretion being apparent, we make the same order we made in the appeal from Huntingdon County, 8 Pa. Superior Ct. 380.
The assignments of error are overruled and the appeal is dismissed.